 544DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDVenture Packaging,Inc.andGlass,Pottery,Plasticsand Allied Workers InternationalUnion, AFL-CIO, CLC. Cases 8-CA-19242, 8-CA-19371,8-CA-19438, 8-CA-20046, and 8-CA-20318May 31, 1989DECISION AND ORDERBy CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn June 17, 1987, Administrative Law JudgeLowell Goerlich issued the attached decision inCases 8-CA-19242, 8-CA-19371, and 8-CA-19438.The Respondent filed exceptions and a supportingbrief, the General Counsel filed exceptions and asupporting brief which the Charging Party joined,and the Charging Party filed an answering brief tothe Respondent's exceptions.On January 29, 1988, Administrative Law JudgeMarvin Roth issued the attached decision in Cases8-CA-20046 and 8-CA-20318. The Respondent,the General Counsel, and the Charging Party filedexceptions and supporting briefs. The ChargingParty filed an answering brief to the Respondent'sandGeneral Counsel's exceptions. The GeneralCounsel also filed a motion to consolidate' towhich the Charging Party filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decisions and therecords in light of the exceptions and briefs and hasdecided to affirm both judges' rulings, findings,2'The General Counsel moves to consolidate Cases 8-CA-20046 and8-CA-20318 with Cases 8-CA-19242, 8-CA-19371, and 8-CA-19438The General Counsel urges that the cases involve the same Respondentand Union and that the consolidation would expedite the consideration ofwhat are basically the same issues in both cases, i e , the continuing un-lawful unilateral acts of the RespondentWe find merit to the GeneralCounsel'smotion and find that it will expedite the proceedings to consoli-date the cases and we thus grant the General Counsel'smotion The at-tached Order has been modified to reflect the consolidation of the casesand a new notice is substituted for those of the administrative law judges2 The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsIn his remedy and recommended Order, Judge Goerlich recommendedthe inclusion of a visitatonal clauseWe find a visitatonal clause is unnec-essary based on the facts and circumstances of this caseCherokee MarineTerminal,287 NLRB 1080 (1988)As noted in Judge Goerlich's decision, Company President John Rath-bun held 27 captive-audience meetings in the 3 weeks preceding the elec-tionDuring these meetings he made numerous antiunion statements Notall of Rathbun's quoted statements would be unlawfulstandingalone, butin view of his threats that any appeals the Respondent might take toavoid bargainingcould "take up to 4 years to go through the Courts,"that employees would lose things they already had if the Union came in,and that he might even "lock the doors" if that happened,we agree withJudge Goerlich that Rathbun's speeches amounted to unlawful threats toand conclusions and to adopt their recommendedOrders as modified in the attached consolidatedOrder.AMENDED CONCLUSIONS OF LAWSubstitute the following for Conclusion of Law 3in Administrative Law Judge Goerlich's decision:"3. By conveying to employees the futility of se-lecting the Union as their collective-bargaining rep-resentative and by unlawfully depriving the Unionof the use of its bulletin board or threatening todischarge employees who lawfully use the boardfor posting union publicity, the Respondent hasviolated Section 8(a)(1) of the Act."ORDERThe National Labor Relations Board orders thatthe Respondent, Venture Packaging, Inc., Monroe-ville,Ohio, its officers, agents, successors,and as-signs, shall1.Cease and desist from(a)Refusing to recognize and bargain withGlass, Pottery, Plastics and Allied Workers Inter-nationalUnion, AFL-CIO, CLC, as the exclusivebargaining representative of its employees in theappropriate unitwith respect to wages, hours,working conditions, or other terms and conditionsof employment of the employees. The appropriateunit is:All production and maintenance employees, in-cludingemployeeswho perform molding,packing, printing, shipping, janitorial, regrindand machine cleaning work, and maintenanceand training foremen, but excludingall generalforemen, lead foremen,managers, salesmen,office clerical employees and all other supervi-sors, professional employees, and guards as de-fined in the Act.(b) Refusing to bargain with the Union by failingor refusing to furnish requested information rele-vant or necessary to the Union's performance of itsfunction as bargaining representative.(c) Unilaterally making changes in its employees'wages, hours, working conditions, or other condi-tions of employment concerning mandatory sub-jects of bargaining without bargaining collectivelyemployees that their selection of a representative for the purpose of col-lective bargaining would be an exercise in futilityWith respect to the Respondent's reliance on the "compelling econom-ic considerations" exception,stated in dictum inMike O'Connor Chevro-let,209 NLRB701, 703 (1974), revd on other grounds 512 F 2d 684 (8thCir 1975),we find that the Respondent's assertions of economic losses,even if credited,do not constitute"compelling economic considerations"thatwould excuse the Respondent from failing to offer to bargain withthe Union over the various changes in terms and conditions of employ-ment that were alleged here as unlawful unilateral actions294 NLRB No. 42 VENTURE PACKAGINGwith the Union in accordance with the require-ments of Section 8(a)(5) of the Act.(d)Discouraging membership in the Union orany other labor organization by constructively dis-charging its employees in violation of Section8(a)(3) and (1) of the Act.(e)Depriving the Union of the use of its bulletinboard or threatening to discharge employees wholawfully use the board for posting union publicityin violation of Section 8(a)(1) of the Act.(f)Threatening employees with the futility, ofchoosing a labor union as their collective-bargain-ing representative, in violation of Section 8(a)(1) ofthe Act.(g)Denying employees wage increases and otherbenefits in violation of Section 8(a)(1) and (3) ofthe Act.(h) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Recognize and, on request, bargain collec-tivelywith the Union as the exclusive representa-tive of all employees in the appropriate unit de-scribed above, with regard to rates of pay, hours ofemployment, and other terms and conditions of em-ployment and, if an understanding is reached,embody the understanding in a signed agreement.(b) Promptly furnish the Union with a completeand accurate list of the names and addresses of allunit employees.(c)Make whole the unit employees for anylosses they sustained as a result of its failure to payitsDecember 1986 Christmas bonus, with interest,and continue to pay the bonus, with interest, untilitbargains in good faith with the Union, or theUnion refuses to bargain in good faith over cessa-tion of the bonus.(d)Retroactively put into effect 10-cent-an-hourwage increases for all employees in the appropriateunit asof July 1, 1986 and 1987, and pay to thoseemployees the amount of back wages accrued, andcontinue to grant such annual increases, effectiveeach July 1, all with interest on the increases, untilitbargains in good faith with the Union, or theUnion refuses to bargain in good faith over cessa-tion of such increases, as set forth in the remedysections of the judges' decisions.(e)Rescind the following named new policies orchanges for unit employees that were unilaterallyimplemented in June, July, and August 1986, andremove from the files of the employees any disci-plinarywarnings,notices,ormemoranda thatissued as a result of the application of these new545policies:Breaktime; personal time and attendance;cancellation of employee disability benefits; over-time rule and overtime benefits; transfer of unit em-ployees to different work schedules; alteration ofhours of work of printing department employees;finalwarning procedure and disciplinary proce-dure; and paid maternity policy. Offer all employ-ees discharged, suspended, or otherwise disciplinedbecause of the institution of the new attendancepolicy immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice totheir seniority or any other rights or privileges pre-viously enjoyed,and makethem whole for any lossof earnings and other benefits suffered as a result ofthe discrimination against them, in the manner pre-scribed in F W.WoolworthCo.,90NLRB 289(1950),with interest as provided inNew Horizonsfor the Retarded,283 NLRB 1173 (1987). Interestaccrued before January 1, 1987, will be computedunderFlorida Steel Corp.,231 NLRB 651 (1977).(f)On request by the Union, rescind the classifi-cation or reclassification plan unilaterally imple-mented in June 1986.(g)Offer Carlene Fluty immediate and full rein-statementtoher former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to her seniority or any otherrights or privileges previously enjoyed, and makeher whole for any loss of earnings and other bene-fits suffered as a result of the discrimination againsther as set forth in the remedy section of JudgeGoerlich's decision, with interest accrued to Janu-ary 1, 1987, to be computed underFlorida Steel,supra.(h)Remove from its files any reference to theunlawful discharge of Fluty and notify her in writ-ing that this has been done and that the dischargewill not be used against her in any way.(i)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay or reimbursement due underthe terms of this Order.(j)Post at its Monroeville facility, copies of theattached noticemarked "Appendix."3 Copies ofthe notice, on forms provided by the Regional Di-rector for Region 8, after being signed by the Re-spondent'sauthorizedrepresentative,shallbe9 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board " 546DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDposted 'by -the Respondent immediately upon re-ceipt and maintained for 60" consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by Respondent to ensurethat the notices are not altered, defaced, or cov-ered by any other material.(k)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to recognize and bargainwith the Glass, Pottery, Plastics and Allied Work-ers International Union, AFL-CIO, CLC, as theexclusive representative of our employees in thefollowing appropriate unit:All production and maintenance employees, in-cludingemployeeswho perform molding,packing, printing, shipping, janitorial, regrindand machine cleaning work, and maintenanceand training foremen, but excluding all generalforemen, lead foremen, managers, salesmen,office clerical employees and all other supervi-sors, professional employees, and guards as de-fined in the Act.WE WILL NOT refuse to bargain with the Unionby failing or refusing to 'furnish requested informa-tion relevant or necessary to the Union's perform-ance of its function as such bargaining representa-tive.WE WILL NOT make unlawful unilateral changesin our employees' wages, hours, working condi-tions, or other conditions of employment concern-ing mandatory subjects of bargaining without bar-gainingcollectivelywith the Union in accordancewith the requirements of the National Labor Rela-tions Act.WE WILL NOT constructively discharge our em-ployees for the purpose of discouraging their mem-bership in the Union or any other labor organiza-tion.WE WILL NOT unlawfully deprive the Union ofthe use of our bulletin boards or threaten to dis-charge employees who lawfully use such boardsfor posting union publicity.WE WILL, NOT threaten employees that it will befutile for them to `choose a union as their collec-tive-bargaining representative.WE WILL NOT unlawfully deny our employeeswage increases and other benefits in violation ofSection 8(a)(3) and (1) of the Act.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain with the above-named Union as the exclusive representative of allthe employees in the appropriate unit concerningratesof pay, wages, hours of work, and otherterms and conditions of employment.WE WILL promptly furnish the Union with acomplete and accurate list of the names and ad-dresses of all unit employees.WE WILL make whole the unit employees forany losses they sustained as a result of our failureto pay our December 1986 Christmas bonus, withinterest, and continue to pay the bonus,,- with inter-est, until we bargain in good faith with the Union,or the Union refuses to bargain in good faith overcessation of the bonus.WE WILL retroactively put into effect 10-cent-an-hour'increases for all employees in the appropriateunit commencing July 1, 1986, and pay to thoseemployees the amount of back wages accrued, andcontinue to grant such annual increases, effectiveeach July 1, all with interest on the increases, untilwe bargain in good faith with the Union, or theUnion refuses to bargain in good faith over cessa-tion of such increases.WE WILL rescind the following new policies thatwere unilaterally implemented in June, July, andAugust 1986: Breaktime; personal time and attend-ance; cancellation of employee disability benefits;overtime rule and overtime benefits; transfer of unitemployees to different work schedules; alterationof hours of work of printing department employ-ees; finalwarning procedure and disciplinary pro-cedure; and paid maternity policy.WE WILL, on request of the Union, rescind theclassification or reclassification plan unilaterally im-plemented in June 1986.WE WILL remove from the files of employeesany disciplinary warnings, notices, or memorandaissued that resulted from application of the newpolicies andWE WILL offer all employees dis-charged, suspended, or otherwise disciplined be-cause of the new attendance policies immediate andfull reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalent po-sitions,without prejudice to their seniority or anyother rights or privileges previously enjoyed and VENTURE PACKAGINGWE WILL make them whole for any loss of earningsand other,,, benefits suffered as a result of the dis-crimination against them.WE WILL offer Carlene Fluty immediate and fullreinstatement to her former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to her seniority or any otherrights or privileges previously enjoyed and WEWILL make her whole for any loss of earnings andother benefits resulting from her discharge, less anynet interim earnings, plus interest.WE WILL notify Carlene Fluty that we have re-moved from our files any reference to her dis-charge and that the discharge will not be usedagainst her in any way.VENTURE PACKAGING CO.Frank Motil, Esq.,for the General CounselFrederick R. Post, Esq.,of Toledo, Ohio, for the Re-spondent.JoshuaM.' Spielberg,Esq., of Haddonfield, New Jersey,for the Charging Party.DECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Administrative Law Judge. Thecharge filed by Glass, Pottery, Plastics and Allied Work-ers Union, AFL-CIO, CLC (the Union or the ChargingParty) on 13 January 1986 in Case 8-CA-19242 wasserved by certified mail on Venture Packaging, Inc., theRespondent, on the same date. An amended charge inthe same case, filed 8 July 1986, was served on the Re-spondent by certifiedmail onthe same date The chargein Case 8-CA-19371, filed by the Union on 29 July 1986,was served on the Respondent by certified mail on 30July 1986. The charge in Case 8-CA-19438, filed by theUnion on 22 August 1986, was served on the Respondentby certifiedmail on25 August 1986. The second amend-ed charge in Case 8-CA-19242, filed on 2 October 1986,was served on the Respondent 3 October 1986. An orderconsolidating cases, amended consolidated complaint,'and notice of hearing was issued on 12 September 1986.Among other things, it is alleged in the amended consoli-dated complaint that the Respondent refused to recog-nize and bargain with the Union after it was designatedby a majority of the Respondent's employees in an ap-propriate unit as the statutory bargaining agent for itsemployees in violation of Section 8(a)(1) and (5) of theNational Labor Relations Act. Additionally, it is allegedthat the Respondent has also violated Section 8(a)(1) and(3) of the Act.The Respondent filed a timely answer denying that ithad engaged in the unfair labor practices alleged.The case came on for hearing in Sandusky, Ohio, on12-15 November 1986 and 6-8 January 1987. All partieswere afforded a full opportunity to be heard, to call, to'Certain amendmentswere allowedat the hearing547examine and cross-examine witnesses, to argue orally onthe record, to submit proposed findings of fact and con-'clusions, and to file briefs. All briefs have been carefullyconsidered.On the entire record in this case and from my observa-tion of the witnesses and their demeanor, I make the fol-lowing2FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTAt all timesmaterial,the Respondent, an Ohio corpo-ration,with an office and place of business in Monroe-ville,Ohio (the Respondent's facility), has been engagedin the manufacture of plastic food containers. Annually,the Respondent, in the course and conduct of its businessoperations described above, sold and shipped from itsMonroeville, Ohio facility products, goods, and materialsvalued in excess of $50,000 directly to points outside theState of Ohio. The Respondent is now, and has been atall times material, an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.II.THE LABOR ORGANIZATION INVOLVEDThe Union is now, and has been at all times material, alabor organization within the meaning of Section 2(5) ofthe ActIII.THE UNFAIR LABOR PRACTICESA. The Refusal toRecognize and Bargain with theUnionA representation election was held among the Re-spondent's employees on 22 and 23 May 1986 in the fol-lowingunitof employees.All production and maintenance employees, includ-ingemployeeswho perform molding, packing,printing, shipping, janitorial, regrind and machinecleaning work, and maintenance and training fore-men, but excluding all general foremen, lead fore-men, managers,salesmen,office clerical employeesand all other supervisors, professional employees,and guards as defined in the ActOver the objection of the Respondent, the Board on 8August 1986 denied Employer's request for review of theRegional Director's Supplemental Decision and certifica-tion of representative in which the Regional Directorhad certified the Union as the bargaining representative2The facts found here are based on the record as a whole and the ob-servation of the witnessesThe credibilityresolutions have been derivedfrom a review of the entire testimonial record and exhibits, with dueregard for the logic of probability,the demeanor of the witnesses, andthe teachings ofNLRB v WaltonMfgCo, 369 U S 404,408 (1962) Asto those witnesses testifying in contradiction of the findings here, theirtestimonies have been discredited either as having been in conflict withthe testimonies of credible witnesses or because the testimony was in andof itself incredible and unworthyof beliefAlltestimony has been re-viewed and weighed in the light of the entire record No testimony hasbeen pretermitted 548DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDof the employees in the unit described above, which wasfound to have been an appropriate unit under the statute.In this proceeding the Respondent has justified its re-fusal to recognize and bargain with the Union as statedby the Respondent's counsel:We have refused to bargain in good faith, and ourrefusal is based upon the background in this matter,which involves a determination by Region 8 of thelabor board, about supervisors, which we believewas wrong, under Section 2(11) of the Act, whichcaused the election to be improperly conducted, be-cause statutory supervisors were declared eligible tovote, and did, in fact, vote in the election.3The Union requested the Respondent to recognize it asthe exclusive bargaining representative on 1 July 1986;the Respondent refused on 20 August 1986As stated inKline's PotatoChips,274NLRB 628, 629(1985):It is well settled that in the absence of newly dis-covered and previously unavailable evidence or spe-cial circumstances,a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitled torelitigate issues that were or could have been litigat-ed in a prior representation proceeding.SeePitts-burgh Glass Co. v. NLRB,313 U S. 146, 162 (1941);Secs. 102.67(f) and 102.69(c) of the Board's Rulesand Regulations. [See alsoRyder Driver Leasing,282NLRB 451 (1986).]All issues which the Employer seeks to raise were orcould have been litigated in the prior representation pro-ceedings. The Respondent has offered no newly discov-ered or previously unavailable evidence nor has it ad-duced any special circumstances which would require areexamination of the Board'sdecision in the representa-tion case. I conclude, therefore, and find that the Re-spondent has not raised any issue which is properly liti-gable in this unfair labor proceeding pertaining to thosematters relating to the representation case. Accordingly,I find that the Respondent's refusal to recognize and bar-gain with the Union on and after 23 May 19864 as thestatutory bargaining representative of its employees inthe above-described appropriate unit was and is in viola-tion of Section 8(a)(1) and (3) of the Act and that theUnion continues to be the exclusive representative underSection 9(a) of the Act in the above-described appropri-ate unit.' In its answer the Respondent has allegedThe ConsolidatedComplaint fails to state a claim against Respond-ent upon which relief can be granted,since in its entirety, it is basedupon the initial erroneous determination by the Regional Directorand the Labor Board that the unit described in paragraph 6 of theConsolidated Complaint constitutes a unit appropriate for collectivebargaining which it does not because it improperly contains supervi-sors excluded by Section 2(11) of the Act and is therefore, inappro-priate,making all further orders and decisions improper and havingno legal effect upon the employer"As stated inFleming MfgCo, 119 NLRB 452, 464 (1957)[O]nce any employer becomes aware of a properly designated bar-gaining representative,he may not unilaterally make changes in theemployees'terms and conditions of employment without first givingthe representative an opportunity to bargain collectivelyB. The Respondent's Antiunion AnimusWillard John Rathbun, president of the Respondent,testified that he conducted nine captive-audience meet-ings each week during the 3 weeks before the election.Each meeting lasted approximately an hour. Rathbungave 27 talks in all at which, among other things, hesaid, "I told them I was not in favor of it [the Union],and I told them I did not think it was in their best inter-est."Rathbun further testified that he told the employ-ees:Well, I had beena memberof this very unionmyself.I'd been a dues paying member.Inever sawitdid a thing for me. I certainly have seen enoughoccasions, in this town alone, where unions haveput companies out of business, and I couldn't seewhere it could benefit-I couldn't see where theycould get anything from Venture Packaging, thatthey didn't already have, or we couldn't give themifwe made profit.We talked about their bylaws. We talked aboutthe salaries that their national hierarchy made. Ican't give you-you know, I don't know, word forword, what I said in those meetings.I explained to them what the union was lookingfor, as far as dues, and what it would, take out oftheir pockets.-Employee Carlene Fluty remembered Rathbun said atone of these meetings, "[Y]ou know, that we'd be losinga lot if we had the union in. They wasn't going to doanything for us. And, you know, it just wouldn't begood for the company, if the union came in."Employee Vicki Lynn Boesch testified that Rathbunshowed her a "paper" in the R case and said thathe was going to appeal the decision,because hedidn't think that it was right, and he said it couldtake up to four years,5 to go through the Courts, tohave it appealed, I guess. Or to negotiate with theUnion. [T]he union could notget usthe sweat offhis assn and that we would eventually end losing alot of the things that we did have alreadyEmployee Theresa K. Hopkins remembered that Rath-bun had said in September 1986 that "if you wore yourT-shirts,you stood out, and he recognized who youwere, and you would draw less attention if you didn'twear them, you know, and then he wouldn't noticeyou.,,In regard to a union bulletin board posting incident(see infra), Rathbun, very angry, said that if the employ-ees "wanted to play fuck around he would play back."Moreover, concerning the same incident, he testified that5CfFry Foods,241NLRB 76, 81 (1979), enfd 609 F 2d 267 (6th Cir1979)8At this pointBoesch's affidavit included "because the company hadlostmoney the first quarterof this year " VENTURE PACKAGINGhe denied the Union the use of the bulletin board be-cause unfair. labor practice charges were filed.At an' employee meeting called in August, Mary J.Hester testified that Rathbun commented, in reference tothe pending unfair labor practices, "if the fines were big. . . it would not be coming out of his pocket. It wouldbe coming out of the employees' pockets . . if it got tobe too much, he didn't give a rat's ass about anything.He would lock the doors and let the banks take over."When employee Helen F. Vanderpool advised JohnWilson that she had been subpoenaed as a witness in thisproceeding, he remarked, "[T]hey had expected to losethis case, but it wouldn't make any difference, becausethey would ignore the union, as they had done in thepast,"The foregoing excerpts from the record establishbeyond a reasonable doubt that the Respondent harboreda deep resentment against the Union. Indeed Rathbun,who set policy for the Respondent, while on the witnessstand portrayed a person who was indignant and angeredat the advent of the Union and embittered at those of hisemployees who supported it. Union T-shirts caused himconcern. Even prior to the conclusion of the election,the Respondent had already determined to appeal if theelection favored the Union.7 Thus Rathbun chose to riskunfair labor practices rather than deal with the Union, al-though he testified that his choice was costing the Re-spondent a "fortune." Hence, it is obvious that he wouldrather havespenta fortune than bargain with the UnionThe Respondent's strategy was well reflected in Gen-eralManager John Wilson's testimony: "[T]hey expectedto lose this case, but it wouldn't make any difference, be-cause they would ignore the union, as they have done inthe past," and Rathbun's observation that the appealcould take up to 4 years during which time the "unioncould not get the sweat off his ass." Rather than dealwith the Union in respect to employee concerns, Rath-bun's strategy was one of delay which could only mili-tate to the Union's disadvantage and the Respondent'sadvantage for it is unlikely that an employee generallywill remain loyal to a union when the union is virtuallyimpotent and can produce littleAdditionally, Rathbun became so angered at the em-ployees' exercising their Section 7 rights by seeking helpfrom 'the Board that he threatened to charge them with"fines," if imposed by the BoardIt seems evident, therefore, that the Respondent's al-leged misconduct must be weighed in the light of Rath-bun's antiunionanimus,his bitterness toward his proun-ion employees, his zest for retaliation, and his uncompro-mising efforts to avoid recognizing or dealing with theUnion, all of which is manifested in Rathbun's testimonyand his attitude while testifying on the witness stand. Iam convinced that the credible evidence in this case es-tablishes that the Respondent harbored a strongantiun-ion animusand I so find.C. The Respondent's Changes in Working ConditionsThe General Counsel in her brief contends that theunilateral changes in working conditions effected by the549Respondent (as detailed herein infra) were, instituted atthe Respondent's peril, citingAllstate Insurance Co., 234NLRB 193 (1978), "It is well established that an employ-er refuses to recognize a certified labor organization atits peril "In the case ofMike O'Connor Chevrolet,209 NLRB701, 703 (1974), the Board said:The Board has long held that, absent compellingeconomic considerations for doing so, an employeracts at its peril in making changes in terms and con-ditions of employment during the period that objec-tions to an election are pending and the final deter-mination has not yet been made. . .To hold oth-erwise would allow an employer to box the unionin on future bargaining positions by implementingchanges of policy and practice during the periodwhen objections or determinative challenges to theelection are pendingMoreover, the Board has long held that an employermay not make unilateral changes in employees' terms andconditions of employment after the union has been desig-nated as the statutory bargaining agent without givingthe union an opportunity to bargain collectively. InFleming Mfg. Co.,119NLRB 452, 464 (1957), it is re-ported:The Union's majority was established on July 16,1956, when the tally of ballots was counted. On thatday McClelland admittedly was aware of the estab-lishment of the Union's majoritystatus.The Boardhas held that once any employer becomes aware ofa properly designated bargaining representative, hemay not unilaterally make changes in the employ-ees' terms and conditions of employment, withoutfirst giving the representative an opportunity to bar-gaincollectively.Additionally, an employer's refusal to fulfill its statuto-ry obligations to bargain cannot be measured by the em-ployer's alleged good-faith or economic justifications.Mike O'Connor Chevrolet,supra at 704. In this case theBoard opines-Respondent does not dispute the fact that it an-nounced that these changes in rules and policieswould be implemented on or about the date alleged.Instead, it defends its changes on the ground that,as a new employer, it had to make known its poli-cies to its employees, and that the changes in policyand practice which were made were motivated bysound business considerations, and not for the pur-pose of undermining the Union. It is well estab-lished, however, that, whether unlawfully motivat-ed or not, an employer violates Section 8(a)(5) and(1)where it makes changes in terms and conditionsof employment during the pendency of objections'See R Br at 73 and 74 550DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDto an election which eventually results in the certifi-cation of the union.12' 2As the Trial Examiner stated, with Board approval, inFlem-ingMfgCo,supra,at 465 "Nor is there any merit to the Re-spondent's defense, even if true, that its action was dictated byeconomic considerations 'The Respondent had a duty to bargainwith the employees' representative, and it could not elect to ob-serve or disregard this duty on the basis of economic expediency,even in good faith "'Again inMaster Slack,230 NLRB 1054 (1977), it wassaid.The general principles of law applicable to theissuesraised by the General Counsel's exceptionsare well established. Unilateral changes of "wages,hours and terms and conditions of employment," asdefined in Section 8(d), ata timewhen an employeris obligated to bargain with the duly designated rep-resentative of the employeesin anappropriate unit,violates. Section 8(a)(5) of the Act. This applieseven absent an independent showing of overall sub-jective bad faith and is not excused by "economicexpediency, even in good faith."Thus, Respondent not only was obligated to bar-gain with the Union about terms and conditions ofemployment but also was obligated not to changeestablishedworking conditions without consultingthe Union.Nevertheless, the Respondent argues that it is excusedfrom the obligation to bargain because its economic con-ditions come within the exception noted in the languageofMike O'Connor Chevrolet,supra, "absent compellingeconomic considerations." In support of this contention,the Respondent has cited no case in which the facts fallwithin the doctrine As will appear hereinafter, after ex-amining the Respondent's brief and arguments and therecord as a whole, I am convinced that no compellingeconomic considerations warranted the Respondent's uni-lateral actionThus the Respondent's effecting of the unilateralchanges, hereinafter detailed, either admitted or proved(which wereall institutedwithoutbargainingcollectivelywith the Union), constitutes violations of Section8(a)(1)and (5) of the Act. Additionally, all those unilateralchanges which had a tendency to discourage union affec-tion and union membership constituted violations of Sec-tion 8(a)(1) and(3) of the Act. (Seeinfra.)D. Alleged Unilateral changes in Working Conditionsfor the Purpose of Discouraging Union AffectionThe General Counsel has alleged in her amended con-solidated complaint that after the Union became the des-ignated bargaining representative8 of the Respondent'semployees, the Respondent effected certain unilateralchanges in working conditions for the purpose of dis-couraging union affection. These allegations will be con-sideredseriatim8 The Union was chosen as the designated bargaining representative on23 May 1986(a)Around June 1986, the exact date being unknown,the Respondent implemented a new policy requiring em-ployees to check in with Supervisors when leavingand/or returning from breaks and it disciplined BarbaraPotts and other unit employees pursuant to this policy.In its answer, as amended, the Respondent denied"any change in the policy requiring employees to checkinwith supervisors regarding breaks, but, admitted a lit-eral interpretation of that policy, and a strict applicationof it.9The Respondent's admission brings it within the lan-guage ofFry Foods, 241The change in enforcement policy constitutes, ineffect, a different term or condition of employment.Since it was instituted without negotiation with thebargaining agent,the change amounts to a violationof Section 8(a)(1) and (5) of the Act.When Rathbun was asked whether there was a changein the break policy after the election in the treatment ofpersonal breaks, he replied, "The only thing we did, weenforced the times."As described by employee Boesch, prior to Rathbun'snew enforcement policy:You were working at your machine, and either aforeman or a packer would come and tell you to goon your break, and you would just go, take yourtime and come back. Whichever time you had. Likea 10 minutebreak, or your half hour break. You'djust take that time, and then come backEmployee Mary J Hester referred to the system as"an honor system."After Rathbun instituted his new enforcement policy,he supplied the foremen with digital watches for the pur-pose of timing employees while on their breaks. Employ-ees were required to check with the foremen before andafter their breaktimesThe foremen "would write downthe time that you left, and when you came back " Em-ployees were written up if they were late returning fromtheir'breaks, among whom were Helen L. VanderpoolandMary J. Hester. Employees also were required tolocate the exact foreman with whom they had signed outon their returnI am convinced that the new harsh enforcement policyfor breaktime was instituted to punish employees forchoosing the Union. Rathbun's strong antiunion animusisenough to support this conclusion. Apparently Rath-bun intended to set the employees straight and causethem to "knuckle under," for, after referring to the situa-tion after the election, he said, "[I]t seemed like every-body thought the Union could just fly over and crapgold."The Respondent's monitoring of the employees' break-time in the provocative manner detailed in the recordwas more than the "minimal" change referred to in theRespondent's brief (p. 57) which the Respondent arguesprecludes a finding of retaliation for union activities. Ad-sAs amended at the hearing VENTURE PACKAGINGditionally, the need for this "minimal" change (as ad-dressed by the Respondent) was not of such a compel-ling economic nature to relieve it from its obligation tobargain about the change.The Respondent's change in the breaktime policy wasin violation of Section 8(a)(1), (3), and (5) of the Act(b)Around June 1986, the exact date being unknown,the Respondent elevated approximately 20 unit employ-ees to the status of foreman, thereby improving theirwages and benefits.' °The Respondent answered thatwe admit to creating a new supervisor's job classifi-cationThe procedure to recruit applicants was ac-cording to past practice.We deny any unlawfulmotive, and admit the procedure resulted in ap-proximately 20 new supervisorsIn the instant case the Board included in the appropri-ateunit employees whom the Respondent contendedshould have been excluded as supervisors Shortly there-after, the Respondent announced changes in the jobs de-claring that it was taking away from them supervisorypowers with which it claimed they had been possessedLater in June, Rathbun created what he termed new su-pervisory classificationswithout collectively bargainingwith the Union.As stated inFry Foods,supra, 241 NLRB at 88.[T]he reclassification of a position from a bargainingunit job to a nonunit job is a mandatory subject ofcollective bargaining if the reclassification has animpact on bargaining work. Here the impact is quiteclear because the new supervisors in question con-tinued to do assembly-line work. [See alsoSandsMotel,280 NLRB 132 (1986).]In regard to these new supervisory positions, Rathbuntestified:Basically,we returned some of the fellows thatwere taken away from us, back to the salariedranks, by changing their job classification, changingtheir payroll, and trying to get them total, to wherethey would be within, what is it, 2(11) or whatever.About one-half the employees who the Respondentcontended should have been excluded from the appropri-ate unit were reclassified as salaried supervisors. Appar-ently their duties remained substantially the same asbefore the reclassification.However, they did receivewage increases. In regard to the supervisory powers al-legedly bestowed on these employees in the reclassifica-tion,Rathbun testified that they "[n]ot only had it [su-pervisory power], they demonstrated it, which we gaveevidence to at the trial."Some of the reclassified employees also became "qual-ity control supervisors." "The rest of them are supervi-sors in the molding and printing department."10 As amended at the hearing11Rathbun's testimony551Phillip Paul Haar, a witness called by the Respondent,testified that the differences between his job responsibil-ities on his reclassified job and the job he filled as an em-ployee in the appropriate unit were "[b]asically, not toomany at all, not to mention." Ralph G. Smith and DonWheeler testified in like veinAll these employees, aswell as some others, were put back to "maintenance per-sons" after the Board's decision and then reclassified topositions similar to the ones they had prior to theBoard's decision which had been in the appropriate unit.As noted, the Respondent also established a qualitycontrol classification that centered in the employee cer-tain inspection duties which had previously been left tothe employee Vickie Lynn Boesch described her dutiesprior to the change as "I was a packer. I was at a ma-chine, one specific machine, on my shift and I justpacked the bucket or the lid.I inspected it. If it was bad, Ithrew it away "(Emphasis added.)After becoming a quality control person, she'describedher duties as follows:Just inspecting the product, and making surepeople knew what they were doing. Training thepeople.Writing them up, if they had to be writtenup That's all I was doingHer wages were increased.Employee Helen L. Vanderpool described her job as-signments as follows:Well, mymainduty is to check the printing' onthe containers and lids that we print. Make sure thatthe print is plain. It's not off center, or there is noinfractions in the print that's going out. And that Ialso had to watch for bad products that came fromthemolding department into our department, andmake sure that they weren't packed. That occasion-ally,you know, the printers would not see, youknow, like a short in the lid, and I would have towatch for things of that nature, and that I wouldalso have to take care of the stock on all of the ma-chinesMake sure there were stock taken to andfrom the machines for printed and imprinted stock.And that I would have to do write-ups on badproducts.Like if I had told a person that their print wasnot clear, and not to pack it, and they continued topack it, or if it'd been packed, and it was very visi-ble, you know, then that person was to be wrote upfor packing that product.Gregory Schlett, head of the printing department, tes-tified that he told an employee:I needed somebody . . that knew what they weredoing, to watch quality . . I told her what herduties were, which is make sure that the colors areright, the print's clear, your containers, your lidsare drying, watch for the scrap, keep the stock up,make sure that all machines have enough stock.. . make sure they use the numbers . . . to makesure that they did stamp their boxes If they didn't, 552DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthey were warned, if they still didn't, then, theywere wrote up. . . She had written up people fornot putting their stamps on boxes, or packing badproductsRathbun also testified that the employees who were"relegated back to the maintenance department" 12 wereevaluated for the purpose of advancing them to new su-pervisory positions. "[W]e picked out the people we feltshould be elevated to salary, who were the most trained,had the best abilities . . . 12 new salary people" wereput in the molding department and "about 2 or 3" inprinting. "We'll put in a quality control department, andwe will try to have quality control train people." Sup-posedly, the quality control supervisors were put on inresponse to complaints from customers in regard to theunsatisfactory product the Respondent was shipping andthe fact that Rathbun believed his products were beingsabotaged by the employees. Unlike regular employees,the quality control supervisors were on salary, received 4sick or personal leave days a year, and had to work 8-1/2 hours a day.Hence, it appears from the credited evidence that thealleged supervisors in the quality control department andthe supervisors in the molding and print departmentswho were either classified or reclassified, performed orcontinued to perform duties which fell within the appro-priate bargaining unit, and their classification or reclassi-fication had an impact on bargaining work, . concerningwhich the Respondent was obligated to bargain.But the Respondentarguesthat compelling economicconsiderations existed in that it was necessary for the Re-spondent to regain control of the work force that waslost because the "supervisory group was dramatically re-duced by the Region's decision in the R Case " Howev-er, incongruously the Respondent does not explain whyitcould not have left the status quo, which had pro-duced profits for the Respondent, continue until it hadbargained with the Union or until the appeal had beenresolvedThus the Respondent would have avoided theclaimed ill effects13 (also referred to as a "tail spin" in12 These were the employees who in the R case the Respondent hadcontended were supervisors13 For example the excerpts from the Respondent's brief, p 5, state"chaos erupted in the plant largely because there were no longer enoughfirst line supervisors available to manage the work forcebecause of thedecisionof Region 8 of theLabor Board"The Respondent did not meet itsproblems because it was preoccupied with the difficult time consumingchallenge of struggling through the pre-election campaignwith little helpfrom its depletedranksof supervisors " (Br 8)The alleged"product sabotage explosion as well as the deterioration inproduct quality"was the result of the"virtual dearth of supervisors, whohad been reduced by bureaucraticfiat from40 down to 10 "Rathbun also testified extensively about additional problems that werebeing experienced with the work place,which he characterized as virtu-ally chaos within the plant,a state of anarchythat was the directresult ofthe loss of75 percent of his supervisors(40 down to 10) which made propermonitoring of the employee group almost impossible and further facilitat-ed a reckless disregard for rules and procedures that had been in effectpreviously(Br 41, 42 )Changes were absolutely necessary based upon compelling eco-nomic considerations that existed at the time as a part of Rathbun'sefforts to regain control of the work force that was lost becausehissupervisory group wasdramaticallyreduced by the Region's decision inthe R Case[Br 50 ]the Respondent's brief) which it claimed resulted fromthe Board's decision. The fact that Rathbun reacted hos-tilely to the Board's decision (if his version of the eventsis to be believed) did not license him to make unilateralchanges without bargaining with the Union and affordhim an excuse to throttle employees' rights. Rathbun'smotive seems obvious There were no compelling eco-nomic considerations for the above-detailed unilateralchanges. The Respondent violated Section 8(a)(1) and (5)of the Act.The Charging Party contends that the Respondentused the establishment of the foregoing positions tocreate an atmosphere that coerced employees in the freeexercise of their Section 7 rights and discouraged unionmembership. The Charging Party cites the following rea-sons.1.All these persons received substantial increases andother benefits and those who were in the Union's unit re-ceived nothing and were subjected to harsh work rules.2.Employee Boesch, who had been offered a job, andthereafter accepted it, was affected in her choice thereofby the demonstrated impotence of the Union in beingunable to accomplish any work changes.143Rathbun handpicked key union supporters, Boesch,Vanderpool,McCool, and Phillips,15 so thathehe couldnot only reduce the quantity of bargainingunitemploy-ees but also reduce the quality of available union leader-ship.Considering the antiunion animus of Rathbun, the fore-goinginferences are not without foundation. 'The Respondent pleads business considerations. How-ever, this does not explain the choice of a disproportion-ate number of union partisans. Nor does it explain whyRathbun did not return to the successful operation hehad conducted prior to the union election at which timethe duties performed by the reclassified alleged supervi-sorsls belonged to the employees in the unit who wereeligible for union membership. The Respondent had op-erated profitably under such a setup. I conclude thatRathbun, displeased with the selection of the Union,challenged the Board's unit determination to avoid bar-gainingwith the Union and, in furtherance , of such ob-jective, deemed certainunitemployees to become super-visors for the purpose diluting the unit and depriving the[T]he Regional Director committed errors of law in his Decisionand Direction of Election inthe underlying RCase thereby greatlyimproving the chance for a union victory in the R Case by substan-tially stripping the employer of thevastmajority of its first line super-visionwhich had the predicted results of anarchyand chaos within thework place and an enormous explosion of quality control problems,sabotage and other matters brought into evidence during the trial ofthe C Case [Br 711 [Emphasis added ]14 Rathbun believed that Boesch could no longer remain in the Unionand take the offered job Rathbun had also told employees it would take4 years to have the decision in this case appealed and that the "unioncould not get us the sweat off his ass,and that we would eventually endup losing a lot of the things that we did have already "is According to Boesch, Boesch was temporary president, CarlaMcCool, vice president, Mary Hester, recording secretary, and SharonPhillips, treasurer of the UnionVanderpool had been a witness for theUnion None of their new jobs were posted They were individually se-lected by RathbunIs For the purpose of this decision,Ideem it unnecessary to decide thesupervisory status of the reclassified employees VENTURE PACKAGINGUnion of its right to bargain for work in the appropriateunit. 'Ifind that the classification or reclassification of em-ployees as quality control supervisor or supervisors inthemolding and printing departments was so adminis-trated to create an atmosphere that coerced employees intheirfreechoice of a bargaining representative and dis-couraged union membership and thereby the Respondentviolated Section 8(a)(1) and (3) of the Act.(c)About 10 June 1986, the exact date being unknown,theRespondent changed its policy regarding personaltime, and about 10 July 1986, implemented a new attend-ancepolicy, thereby adversely affectingMitchell Bell,DenvilleHunt,KarenNorman, Patricia Pow,MaryHester, Encil Matheny, Theresa Hopkins, and other unitemployees.17For its answer the Respondent admitted to havingmodified its policies regarding personal time and attend-ance based on business needs, pursuant to an economicjustification, and after advance notice to all employeesaffectedAfter the election employee Mary I. Hester testifiedthat she was told that "there would be no more personaldays off."Becausethe Respondent has not offered credible evi-dence establishing that it was relieved of its obligation tobargain with the Union about personal time and attend-ance policies, subjects of mandatory bargaining, the Re-spondent has violated Section 8(a)(1) and (5) of the Act.Additionally, in view of Rathbun's antiunion animus dis-cussed above and the nature of the action of the Re-spondent, I find that the Respondent also violated Sec-tion 8(a)(3) of the Act.(d)On or about 13 June 1986, the Respondent can-celed unit employees' disability benefitsThe Respondent in its answer admitted the above alle-gation but denied that the cancellation was done for anyillegalmotive.On 10 June 1986 the Respondent posted a noticewhich in part read, "Due to the extremely difficultmarket place and due to the competitive situation we areinwe are forced to discontinue our short term disabilityplan. This is effective immediately." (G.C. Exh 4.) Priorto the elimination of these benefits "people who weredisabled got $50.00 a week." Rathbun said the plan wasterminated because "we just couldn't afford it."The Respondent, having produced no credible evi-dence which relieved it of the duty to bargain collective-lywith the Union in regard to disability benefits violatedSection 8(a)(1) and (5) of the Act by its discontinuanceof its short-term disability plan, a mandatory subject ofbargaining,without bargaining collectivelywith theUnion.Additionally, in view of Rathbun'santiunionanimusdiscussed above and the nature of the Respond-ent's action, I also find that the Respondent violated Sec-tion8(a)(3) of the Act.(e)Around 1 July 1986, the exact date being unknown,the Respondent created a new job classification of qual-ity control inspector, thereby granting additional benefitsto unit employees elevated to that classification.11As amended at the hearing553In its answer, as amended, the Respondent admittedcreating a new quality control supervisor job following aprocedure to recruit applicants as was done in the past.It denied an unlawful natureThe foregoing allegation has been considered fully insection (b), supra.(f)About 1 July 1986, the Respondent failed to give aregularly scheduled across-the-board wage increase tounit employees.In its answer, as amended, the Respondent admittedthat it had been unable to grant any annual wage in-creases but denied that such was done for unlawful mo-tives.The parties stipulated as follows:That on or about July 7th, 1982, such a generalincreasewas given in the amount of 25 cents perhour, that on or about July 4th, 1983 that amountwas 15 cents per hour; that on or about July 1, 1984that amount was 20 cents per hour, and that the lastsuch general increase to production and mainte-nance employees was on or about July 11th, 1985 inthe amount of 15 cents per hourRathbun testified that commencing in July 1978, the nextyear after the Respondent commenced business, andthereafteruntilJuly1986 it was the Respondent's"normal procedure"to grant the employeesawage in-crease in July. (Emphasis added.)BrittC. Bauer, controller of the Respondent, testifiedthat a prospective like18 wage raise was included in theRespondent's 1986 fiscal year budget 19The inclusion of the wage was discussed with Rathbunby Bauer in October or November 1985 when the budgetwas prepared.According to Rathbun, the wage raise would haveamounted to around $50,000 for the 1986 fiscal year (oraround $960 a week). ControllerBaueragreedwithRathbun's figure of $50,000. In June 1986 Bauer "esti-mated that a 10 cent raise would cost the company ap-proximately $50,000 in these direct kind of costs."In July,20 according to Bauer, he discussed with Rath-bunthatwe needed to cut costs anywhere possible andgiving a raise increase at that time just wasn't feasi-ble based on our cash situation and the financial sit-uationof the company being our losing quar-ters.. .21We always had given raises in the pastand it was always a consideration. We would havewanted to, but based on . . . the financialsituationof the company,we felt like we needed to decreaseour costs, anyway we could.22[Emphasis added.]18 Bauer referred to the annual July increase as having been "tradition-ally" givenis The fiscal year covered by the budget was from 1 October 1985 to30 September 198620 Bauer was not definite as to when this discussion actually tookplace21 At that time, July 1986, there had been only one losing quarter22 Bauer did not remember whether Rathbun or he had brought thesubject up 554DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAlthough Bauer indicated that the Respondent wantedto decrease its costs "anyway [it] could," it increased thepayments of dividends in 1986 from $1156 in 1985 to$5782 in 1986, over 19 percent. A dividend was declaredin the amount of $5782 on the earnings in fiscal year1986.Rathbun owned 86.5 percent of the stock of theRespondent.2 3 Bauer testified-Now after the much worst year, in fiscal year 1986,we did not choose to decrease that dividend amountbecause . . . . We felt because these shareholdersfor years had only been givena smallportion of adividend and even $25.00 share dividend is a verysmall return on their investment. And the fact thatwe didn't want to decrease it to really alarm themor get them upset,24 and after all, we didn't de-crease wages when we had a bad year, and didn'tfeel at that time that we should decrease dividendsBauer testified that in April or May the Respondent'sfinancialpositionbegan deteriorating.According toBauer, the last two quarters of fiscal year 1986 showedlosseswhich in part were due to: "[W]e started having[April 1986] many quality problems, customer returns,customer complaints, and actual sabotage out in theplant,which tended to increase our operating expensesignificantly."As stated inSweetwater Hospital Assn.,226 NLRB 321,324(1976)-On the basis of its established practice the employ-ees in the bargaining unit would have been grantedthewage increase, and Respondent's desire to testthe legal validity of the certification clearly did notjustifywithholding thewage increasewithoutnotice to the Union or givingitanopportunity tobargain.See alsoBaker Brush Co.,233 NLRB 561, 562 (1977),inwhich it is reported.The Board, with Court approval, has consistentlyheld that an employer who withholds pay increasesfrom employees who have chosen a union as theirbargaining representative violates the Act if the em-ployees otherwise would have been granted theraises in the normal course of the employer's busi-ness.InAtlanticForestProducts,282NLRB 855 at 858(1987), the Board said, "It is well established that an em-ployer is required to proceed with an expected wage orbenefit adjustment as if the union were not on thescene."On the basis of the credited record in this case, I findthat had the Union not appeared in the Respondent'splant, the practice of giving an across-the-board wage in-crease would have been followed and the budgeted in-creasewould have been implemented in July 1986.21 Rathbun's wife owned one share Rathbun's dividend was $5001 43,the remaining shareholders received $780 5724 This explanation would have warranted greater credibility if 86 57percent of the dividend had not gone to RathbunMoreover,in any event the Respondent was obligated tobargain with the Union about its change in a' practicewhich had been well established.Nevertheless,the Re-spondent refused to bargain.Nor is the defense that the Respondent was excusedfrom bargaining because of compelling economic consid-erations tenable since during the negotiations the budg-eted raise would have been withheld,thus its financialcondition during negotiations would have remained, asfar as the wage raise was concerned,in status quo.Indeed,had bargaining proceeded,as commanded by thestatute, and a good-faith impasse been reached,the Re-spondent could have lawfully instituted a change in itspractice and lawfully canceled the budgeted wage in-crease. "Had the Respondent bargained with the unionconcerning these changes and reached a good faith im-passe, it could have lawfully instituted the changes."FlemingMfg. Co.,119 NLRB 452,465 fn14 (1957).The Respondent's refusal to bargain concerning thechanges in its practice of granting across-the-board in-creases in July of each year was clearly a violation ofSection 8(a)(1) and(5) of the Act.The Respondent argues that it ought not be chargedwith a violation of Section 8(a)(3) ofthe Actbecause ofthe bleak financial condition of the Respondent whichprevented it from coming up with the $50,000, or around$960 a week,to fulfill its usual practice of giving wageraises in July.Thusthe supposed financial disaster itfaced,ifwage raises were given,established the Re-spondent'smotive as pure and absolved it from anycharge that its actions were tainted by discriminatorymotives.Nevertheless,I am persuaded that the Respondent can-celed its budgeted wage increases in order to punish itsemployees for choosing the Union and to discourageunion affection for the following reasons1The Respondent had budgeted and intended generalwage increasefor July1986.Respondent'sExhibit 40discloses that it had budgeted$2,382,715forwages forthe fiscal year ending 30 September 1986, an increase of$725,215, or almost 44 percent(14.89 percent of project-ed sales). Such increase was included in the budget eventhough the budget called for a decrease in net incomebefore Federal income tax in the amount of $303,268, or17.6 percent.Thusit is quite obvious that the Employer at the timethe budget was formulated was apparently willing to sac-rifice some of its net profits for employees'wage in-creases.Afterthe election the Respondent seeminglychanged this attitude and determined to sacrifice wageincreases,but not dividends.2.Althoughthe Respondent claimed hard times in thefiscalyear 1986, it paid out $5782 in dividends, an in-crease of$4626 or 400 percent(or 11 564 percent of a$50,000 raise)even though Bauer testified"we needed todecrease our costs any way we could."Said Bauer, "Wedidn't feel. . we should decrease dividends"but unbe-lievingly the Respondent increased dividends in the faceof alleged losses.Had the Respondent eliminated divi-dends the $50,000 needed for the 10-cent-wage increasewould have amountedto only $44,218 or$850 a week. VENTURE PACKAGINGThus it is difficult to comprehend the Respondent's in-tense thrust-to decrease expenses by $50,000.3.Employer's Exhibit 41 reveals that for fiscal year1986 the Respondent's sales increased over fiscal year1985 by $2,359,453 or by 19.77 percent and its retainedearnings increased (allowing for $5782 paid out in divi-dends) by $604,375 or 15 6 percent. Thus, it seems un-likely that the Respondent's financial soundness wouldhave been imperiled by the payment of an additional$50,000.4.Although Employer's Exhibit 42 discloses a de-crease of net cash from $25,766 to a minus $125,180 be-tween 1985 and 1986 fiscal years, in 1985 cash providedbyfinancingactivities($2,058,131)exceeded 1986($1,864,707) by $193,424 and in 1986 the purchase offixed assets increases from $3,737,884 to $4,908,206, or$1,170,322 (31 1 percent). This increase in the purchaseof fixed assets does not jell with the Respondent's claimthat it needed to decrease costs "any way [it] could."5.Employer's Exhibit 44 indicates that the total fixedassets of the Respondent increased during fiscal year1986 from $9,950,214 to $13,190,042, or $3,239,828 andthat the stockholders equity increased from $3,904,309 to$4,508,684, or $604,375. There were slight decreases inthe last fiscal quarter but increases in the quarter ending30 June 1986. These figures do not reveal a financiallystrapped business6.Employer's Exhibit 45 reveals that the net incomefell to a minus $4787 in the last fiscal quarter of 1986 butnot during the fiscal quarter in which the July raisewould have been apparently resolved. In fact in thisquarter the net income was $156,668, which would haveadequately covered the $50,000 wage increase (Duringany quarter only $12,500 would have been needed forthe wage increase.)7.The Respondent chose a time shortly after the elec-tion to withdraw its budgeted wage increase, the timingof which was calculated to lead employees to believethat the wage increase was canceled because the Unionhad won the election.258The Respondent during the investigation of unfairlabor practice charges furnished the Board none of thefinancial records which it offered in this hearing, imply-ing that the records did not enter into its decision for de-fending itself against the charge of discriminatorily deny-ing employees wage increases, but were produced onlyas anadjunct to this proceeding Cf.U.S.Tubular, Inc.,280 NLRB 710 at 713 (1986).9Sales commissions were increased although sup-posedly the Respondent was in a tailspin.10The Respondents increased its payroll after theelection adding about 12 employees a month 2611.By increasing its capital expenditures and its pay-roll, the Respondent manifested an intent to continue ex-panding its business which is contradictory to the por-trayal of a business which had fallen on hard times and25 "Timing alone may suggest anti-unionanimus asa motivating factorin the employer's action "NLRB v Rain-Ware,732 F 2d 1349, 1359 (7thCir 1984)zs Rathbun testified, "I would guess we added 12 [employees] a month,maybe "555indicates that the Respondent treated the alleged imper-iled profit position as a temporary occurrence.12.The Respondent's withdrawal of the budgetedwage increase was in line with Rathbun's assertion thatthe Union could not get the "sweat off [Rathbun's] ass."13The Respondent's sales increased for fiscal year1986.14 In 1986 the Respondent spent $1.2 million more infixed assets than in 198515.The Respondent increased its borrowing in 198616.Bauer believed that there would be an increase insalesin fiscal year 1987.Finally, I do not credit the testimony of Rathbun andBauer that they ever discussed the withdrawal of theJuly-budgetedwage increase in terms of its economicimpact on the financial situation of the Respondent. Al-though Bauer was concise and straightforward in a greatpart of his testimony, while testifying about his conversa-tion with Rathbun about the withdrawal of the wage in-crease, he was vague and evasive.2727 Bauer testified as followsJUDGE GOERLICH Did you make any recommendation to MrRathbun as to whether or not the company could cover $50,0007THE WITNESS What I discussed with him was that we needed tocut costs anywhere possible and giving a raise increase at that timeJustwasn't feasible based on our cash situation and the financial situ-ation of the company being our losing quarters [According to RExh 45, there had been no "losing quarters" prior to July 1986 Inthe quarter ending 30 June 1986 the net income was $156 668 ]JUDGE GOERLICH Are you referring to what date that you hadthis conversation with Mr Rathbun?THE WITNESS I don't remember specificallyWe had many infor-mal discussions throughout the yearJUDGE GOERLICH Or what month it was?THE WITNESS Pardon meJUDGE GOERLICH Or what month it Was?THE WITNESS It probably would have been back right after theend of June statements, so within the early part of JulyJUDGE GOERLICH 19867_THE WITNESS Of 1986, rightJUDGE GOERLICH How did the question of wage raises come up"THE WITNESS We always had given raises in the past and it wasalways a considerationWe would have wanted to, but based on fi-nancial-again, like I said, the financial situation of the company, wefelt like we needed to decrease our costs, anyway we couldJUDGE GOERLICH Did you or Mr Rathbun bring up the questionof raises for 19869THE WITNESS I don't remember, Your Honor It was probably,like I said, we had many informal discussions, so it could have beenbrought up by either one of usJUDGE GOERLICH Did Mr Rathbun know that your budgetshould include-THE WITNESS Yes, he didJUDGE GOERLICH -wage raise increases?THE WITNESS Yes, and then like I testified to earlier, we both haddiscussed that at the time we had prepared that budgetJUDGE GOERLICH And somewhere along the line you changedyour mind, is that right?THE WITNESS Well-JUDGE GOERLICH Is that correct?THE WITNESS Yes, we did change our mindJUDGE GOERLICH Now, I want you to think back and tell me onwhat dates you changed your mind?THE WITNESS It would have been-as far as whether we couldgive the raise or not it would have been after I had prepared thefinal actual figures for June Now, we had discussed it before that,by reviewing the daily P&L statements, but we wanted to wait untilafter the actual results for the quarter were completed before wemate a final decisionContinued 556DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIt is also of significance that, if Bauer's testimony is tobe believed, the decision to withdraw the budgeted wageincreaseswas not decided until "two, two and a halfweeks" after 30 June 1986, thus the decision was madelater in July than the wage increases which had beengiven in prior years. Increases were given on 7 July1982, 4 July 1983, 1 July 1984, and 11 July 1985WhyRathbun waited so long is not clear in the crediblerecord.Additionally, the Respondent did not explain toitsemployees why it was deviation from past practice.Hence,, employees were led to believe that Rathbun'sthreat was being implemented, i.e, "the Union could notget us the sweat off his ass, and that we would eventual-ly end up losing a lot of the things that we did have al-ready."I find that the credible evidence in the record supportsa finding that the budgeted wage increase was canceledto discourage employees from becoming or remainingmembers of the Union and that the Respondent was notmotivated in this regard by economic considerationsThe Respondent has violated Section 8(a)(1) and (3) ofthe Act by withholding the July 1986 budgeted wage in-crease.(g) "On or about 14 July 1986 the Respondent [imple-mented] a new policy requiring Encil Matheny, Jr. andother unit employees, to work mandatory overtime,thereby affecting them.1128In its answer the Respondent admittedto having modified the overtime policy based uponbusiness needs, pursuant to an economic justificationand after ample advance notice to all employees af-fected thereby, but denied any adverse effect uponemployees due to the modified policy allowing em-ployees more control over any necessary overtimethat needed to be scheduled.Rathbun testified that under the new policy employeeshad to be available for overtime five times a month.They could refuse overtime one time, but the otherfour times a month, on the days that were markedin yellow, they had the responsibility to accept 4hours overtime if it was offered to them.Rathbun indicated that he had changed the prior over-time policy "of basically a voluntary overtime"29 be-cause he wanted "a few experienced people to workovertime sometimes during the month "Because the Respondent did not negotiate with theUnion before it altered its overtime rule, a mandatorysubject of bargaining, the Respondent violated Section8(a)(1) and (5) of the Act. Nor can the reduction in em-ployees' overtime benefits be disassociation from the Re-JUDGE GOERLICH So, It was at the end of the June quarter9THE WITNESS It was after the end of the June quarter It takes meapproximately two, two and a half weeks to actually finalize the fig-ures for the month28 As amended at the hearing29 Employee Boesch explained the policy thus "[t]hey would just askpeople if they would want to work over, and they either could orcouldn't "Of the new policy Boesch explained, "You're allowed torefuse once a monthThe second time you get written up It'scounted as an absent-tardy "spondent'sother acts aimed at causing disaffection forthe Union,thus I find that the Respondent is guilty of aviolation of Section 8(a)(1) and(3) of the Act.E. Alleged Unilateral Changes Constituting Violationof Section 8(a)(5) of the ActThe General Counsel has alleged in her amended com-plaint that after the Union became the designated bar-gainingrepresentative of the Respondent's employees,the Respondent effected certain changes in working con-ditions without having afforded the Union an opportuni-ty to negotiate and bargain in respect thereto. These alle-gations will be considered seriatim.(a)About 1 July 1986, the Respondent caused the in-voluntary transfer of certain bargaining unit employeesto different work schedules as a result of a general layoffoccurring about that date.In its answer the Respondent denied the allegation andaverred "that any changes necessary were made basedupon past practice and with economic justification."In his testimony Rathbun admitted that in July 1986"there was a transfer of bargaining unit employees to dif-ferentwork schedules, as the result of a layoff' "12 or14" employees were laid off. The layoff was for about aweek. Low seniority employees were taken. There wassome transferring of employees The Respondent offeredno evidence why this layoff occurred.Because layoffs and transfers are subjects of mandato-ry collective bargaining, and the Respondent did not ne-gotiate with the Union about them, the Respondent vio-lated Section 8(a)(1) and (5) of the Act(b)About 1 July 1986, the Respondent altered thehours of work of unit employees in its printing depart-ment.The Respondent in its answer admitted the allegationbut averred that the changes were based on past prac-tice,with economic justification, and not done for an un-lawful motive.30According to employee Vicki Lynn Boesch, justbefore the election the Respondent finished a largerbreakroom Thereafter, in August 1986, the Respondentchanged the working hours of the employees in theprinting department to conform with the working hoursof the molding employees because, with a larger break-room, the Respondent did not need to stagger the breaksor continue different working hours for theprinting de-partment employees. The printing department had re-ported for work an hour before the molding department.The printing department employees hours were "7:00 to3:00, 3:00 to 11:00, 11:00 to 7:00." Rathbun admitted thatsuch a change in printing department employees hourshad been made without prior notice to the Union orgivingthe Union an opportunity to negotiate in respectto the change."Hours of employment" are mandatory subjects ofbargaining specifically mentioned in Section 9(a) of theAct. Thus the Respondent's unilateral change in workinghours for the printing department employees without no-" As amended at the hearing VENTURE PACKAGINGtifying and bargaining with the Union was in violation ofSection 8(a)(5) of the Act.(c)About 6 August 1986, the Respondent altered itsestablished disciplinary procedure regarding the suspen-sionof employees.In its answer the Respondent denied the above allega-tionOn 10 July 1986 the Respondent issued a written state-ment on absenteeism and tardiness in which disciplinaryrules on absence and tardiness were changed. Automaticdischarges were provided which was not true under theprior policy. Because the changes made by the Respond-entwere in the area of mandatory bargaining and theRespondent did not bargain with the Union, the Re-spondent violated Section 8(a)(1) and (5) of the Act(d)About 30 July 1986, the Respondent eliminated itspaid maternity leave policy.In its answer the Respondent admits that it eliminated"paid maternity leave, but denied that it was done for anunlawful motive."3 tBecause an employer's leave policy falls within theareaof mandatory collective bargaining, and the Re-spondent made changes in such policy without bargain-ingwith the Union, the Respondent violated Section8(a)(1) and (5) of the Act SeeBryan Memorial Hospital,279 NLRB 222 (1986).(e)About 11 August 1986, the Respondent altered the"finalwarning" procedures of its disciplinary policy.By its answer the Respondent denied the foregoing al-legation. (See par. (c), supra.)F. The Alleged 8(a)(1) Violations Attributed toJohn RathbunBy the following remarks attributed to Rathbun,which were of the nature to impress employees of the fu-tilityof choosing a union as their bargaining agent, theRespondent violated Section 8(a)(1) of the Act:Rathbun told employees that he "did not think [theUnion] was in their best interest", he "couldn't see whereitcould benefit-I couldn't see where they could getanything from Venture Packaging, that they didn't al-ready have, or we couldn't give them";32 the employeeswould be losing a lot "if the union came in; the unionwasn't going to do anything" for the employees, "it justwouldn't be good for the company"; the appeal in thiscase could "take up to 4 years, to go through theCourts"; "the union could not get [employees] the sweatoff his ass, and that the [employees] would eventuallyend up losing a lot of things that they did have already";"if the fines were big . . . [i]t would be coming out ofthe employees' pockets . . . if it got to be too much, [hedidn't give] a rat's ass about anything. [He] would lockthe doors and let the bank take over."G. TheDemotionof EmployeeHelen VanderpoolVanderpool,shortly after the election, was reduced toa training foreman.Wilson told her "they did not feelthat I was doing the job that I was hired to do."31As amended at the hearing32 Rathbun's testimony557I do not consider the evidence offered to support thisallegation sufficient upon which to make a finding.H. The Alleged Constructive Discharge ofCarlene FlutyCarlene Fluty was hired by the Respondent on 27 Sep-tember 1984 as a packer. Later she became assigned tothemolding department where she inspected buckets,packed them, placed them on skids, and transportedthem to shipping. She worked on the first shift. The lastday she worked was 3 June 1986.In January 1986 Fluty attended her first union meet-ingThereafter, before the election, on 23 and 26 May1986, she attendednine union meetings.On 3 March1986 she signed a union card, and her name was on thein-plant committee. Thereafter, Fluty wore a T-shirt and"talked with other employees about the Union "At the time of Fluty's separation from employment,her shift hours were from 8 a.m. to 4 p.m. During June1986, Fluty was absent from work for her vacation Shewas scheduled to return to work on 12 June 1986 on thefirst shift.However, before she returned to work, an em-ployee phoned her and informed her that she had beenlistedas being assignedto the third shift. The third shiftran from midnight to 8 a.m.Fluty was the mother of two children aged 8 and 5.Both Rathbun and Wilson were aware of this situation.On 6 June 1986 Fluty phoned Wilson about her trans-fer to the third shift. During the conversation, amongother things, she told Wilson that she could not work thethird shift because she had "two small children and myhusband, Bernie, also worked third." Wilson refused tomake any change in Fluty's shift hours Fluty thenphoned Rathbun on Friday, 13 June 1986. Concerningthis conversation,Rathbun testified that Fluty advisedhim that she could not work the third shift because shecould not get a babysitter; she wanted him to change theschedule. He replied that he could not change the sched-ule "now," but she should see him on Monday33 and hewould "talk about it." She replied, "I can't,I don't have.a babysitter." Fluty then inquired what would happen ifshe could not come to work for the next 2 or 3 days.Rathbun answered, "[Y]ou'd be terminated for threedays no show."34 Fluty responded, "I might as wellquit "Rathbun further testified that Fluty related that shehad talked to Wilson but "couldn't get any satisfactionout of him" and that she had said to Wilson, "I reallyhave lost faith in Venture Packaging, and he said well,I've kind of lost faith in you, too." Rathbun commented,"[W]ell,Carlene, I guess that kind of makes it even,doesn't it?"3633 Had Fluty been unable to work the remainder of her schedule, shewould have been automatically discharged by Monday34 Rathbun's wife testified that she heard Rathbun say, "That's stupid,Carlene, if you don't show up for work, you know it's a termination Youknow your rules "as Fluty, whom I credit, testified that she told Rathbun that Wilsonhad said that he had "lost his faith in me when he seen my name on thein-plant committee" and that Rathbun responded, "Well, do you, blamehlm9" According to Fluty, among other things, Rathbun asked her whyContinued 558DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAlthough Wilson in his conversation with Fluty calledher a "runner changer," she was a good employee, forthe Respondent had paid for her schooling at Vicker'sHydraulic School in Toledo, Ohio.Wilson also toldFluty that he had placed her on the third shift "to sepa-rate me from Carla McCool and Brett Bauer. 1136 An em-ployee with less seniority was transferred from the thirdshift to the second shift at the same time Fluty was trans-ferred from the third shift to the first shift. Wilson testi-fied that there was "no specific reason" why Fluty,rather than McCool, was chosen for the third shiftThe Respondent contended in the record, "We'resaying that she [Fluty] was not constructively dischargedbecause she voluntarily quit, and refused to comply witha request by her management, to come to work "For the following reasons the Respondent's contentionis not well taken and I find that Fluty was constructivelydischarged in violation of Section 8(a)(3) of the Act1.Because Fluty, due to babysitting problems, couldnot have appeared for first-shift work, as demanded byRathbun, her choice was either to quit or be fired2.Fluty was an active union partisan._3.Because Fluty was a good employee for whom theRespondent had invested money for schooling, it seemsunreasonable that the Respondent would not have triedto accommodate her babysitting problems rather thanforce her to quit4The credible evidence does not establish that Flutywas needed immediately on the first-shift job because,when the transfer occurred, she was on vacation. Thus,there would have been no prejudice to the RespondentbywaitinguntilFluty'sbabysittingproblemsweresolved.5.There is no credible reason advanced in the recordwhy Rathbun could not have waited a couple of days totry to adjust a schedule which would have accommodat-ed Fluty's babysitting problems; thus it seems a shabbyway to treat a good employee6.Fluty was transferred to a less desirable shift, al-though there were junior employees assigned to the firstshift7.Respondent placed Fluty on the third shift whileshe was on vacation without discussing the matter withher, even though it was known that she had small chil-dren to care for8.Wilson put Fluty on the third shift to separate herfrom Bauer and McCool, union partisans.9.Wilson had lost faith in Fluty because her name ap-peared on the in-plant committee, an opinion which wasapparently shared by Rathbun10.After Fluty informed Rathbun that she would beunable to work the third shift because of unsolved baby-sittingproblems,he still demanded that she eithershe was not at work Thursday night She replied that it was because shedid not have a babysitter Rathbun stated, "[T]hat's unexcused absenceand one more of them by Monday, and you'll be fired " Fluty responded,"I shouldn't have to take this kind of-this type of pressureI'm notworking third shift,and Ijust quit " Rathbun asked, "[I]s that officials"Fluty replied, "[I]t's official as you're going to get it " Thus, the conver-sation ended11McCool and Bauer were on the in-plant union committeeappear, as assigned, or be discharged, making her also avictim of the Respondent's new harsh workrules ,The Respondent has not established a business justifi-cation for its treatment of Fluty (cfWright Line,251NLRB 1083 (1980)) Noris itexplained in the recordwhy the Respondent could not have worked out a satis-factory arrangement with Fluty until her babysittingproblems could be solved Rathbun's precipitant action inforcing Fluty, a strong union partisan and a good em-ployee, to be fired or quit revealed his true motive, i.e,to rid the plant of a union partisan. Such action accom-modated Rathbun's antiunion animus and furthered hisobjective to defeat the Union as the employees' bargain-ing agent as is elsewhere disclosed in the record. I con-clude that Fluty's separation from employment wouldnot have occurred had Fluty not been a union partisan.BecauseFluty's separation from employment wascaused by an unlawful, unilateral change in her workschedule without the Respondent's bargaining with theUnion37 and because of the Respondent's desire toremove a union partisan from its payrolls, I find thatFluty's separation from employment was in violation ofSection 8(a)(1) and (3) of the Act of which the Respond-ent was guilty.ITheBulletin Board IncidentVicki Lynn Boesch testified that 13 August 1986 Rath-bun came to her machine with a union meeting notice inhis hand which had been posted on the bulletin board.He put the notice in a bucket Boesch was packing andsaid that the employees "did not have the right to postany union literature on the bulletin board. .Wewould have to negotiate for that right." Rathbun addedthat "if any one was caught . . . they would be terminat-ed."Rathbun started to walk away but turned aroundand walked back, "very angry," and said to Boesch thatif the employees "wanted to play `fuck around' he wouldplay back " Boesch had posted the notice. At the timeBoesch was temporary president of the Union.The bulletin board, which was located in the break-room, had been used for posting "about parties, items forsale, that type of thing. . . . [A]nybody could just postanything they wanted." There was no rule against post-ing.After the above incident, except for union notices,other notices continued to be posted on the bulletinboardRathbun admitted that he knew that Boesch was onthe union in-plant committee.The Respondent in its answer admitted "on or about13August 1986, Respondent by its agent and supervisorJohn Rathbun promulgated and since said date has main-tained a rule prohibiting the posting of union related an-nouncements on its bulletin board."Rathbun described his reaction to the union noticeposting.37 SeeLifetime Shingle Co,203 NLRB 688, 693 (1973),Block-South-land Sportswear,170NLRB 936, 938 (1968),Advance Electric Co,268NLRB 1001 (1984), andJo-Vin Dress Co,279 NLRB 525 (1986) VENTURE PACKAGINGIwas basically upset at the ridiculouscharges thatkeptcoming in, that were goingto cost myself, thecompanymoney, and I decidedif theunion wantsto be thatcheap and petty,Idon't let them postunion notices,plain and simple.It is obviousthat,among other things, Rathbun's bar-ring theuse of the bulletin boardwas in retaliation toemployees'rights tolodge unfairlabor practices with theBoardThe Respondent's ruledenying the Union theright touse a bulletinboard, which was used for other employeepublicity,and the threatto dischargean employee forviolating the rule was unlawful and inviolation of Sec-tion8(a)(1)of the Act. SeeR.H.Macy & Co., 267NLRB 177,181 (1983),Honeywell, Inc.,262 NLRB 1402(1982).CONCLUSIONS OF LAW1.The Respondentisan employer engaged in com-merce within the meaningof Section 2(2), (6), and (7) ofthe Act,and it willeffectuate the purposes of the Act forjurisdiction to be exercised here.2.The Unionis a labor organization within the mean-ing of Section2(5) of the Act.3.By interferingwith,restraining,and coercing em-ployees in the exercise of their rights guaranteed by Sec-tion7 of the Act, theRespondent has engaged in unfairlabor practiceswithinthe meaningof Section 8(a)(1) ofthe Act.4.Thefollowing constitute a unit appropriatefor col-lective bargainingwithin themeaning ofSection 9(b) ofthe Act:All productionand maintenance employees,includ-ingemployeeswho performmolding,packing,printing, shipping,janitorial,regrind and machinecleaning work,and maintenance and training fore-men, but excluding all generalforemen, lead fore-men, managers,salesmen, office clericalemployeesand allother supervisors,professionalemployees,and guards as definedin the Act.5.At all timessince 22 May 1986, the Union has beenthe exclusivecollective-bargainingrepresentative of theemployees in the appropriate unit within the meaning ofSection9(a) of the Act6 By refusing since 22May 1986 tobargainwith theUnionas the exclusive representativeof the employees inthe above-describedappropriate unit, the Respondent hasengaged in and is engaging in unfairlaborpracticeswithin the meaning of Section8(a)(5) of the Act7.By unilaterallychanging terms andconditions ofemployment of its employees without givingthe Unionan opportunity to negotiate and bargainas the exclusiverepresentative of its employees in the appropriate unitand for the purpose of discouraging membership in aunion the Respondent engaged in unfairlaborpracticeswithin the meaning of Section 8(a)(1), (5), and(3) of theAct.8.By withdrawinga budgetedwage raisewithout col-lectivelybargainingwith the Unionto discourage mem-559bership in a labor organization,the Respondent engagedin unfair labor practices within the meaning of Section8(a)(1), (5), and(3) of the Act9By constructively discharging Carlene Fluty on 13June 1986 because of her union affection and to discour-age membership in a labor organization,the Respondentviolated Section8(a)(1) and(3) of the Act.10The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.REMEDYIt having been found that the Respondent has engagedin certain unfair labor practices,it is recommended thatitcease and desist therefrom and take certain affirmativeaction necessary to effectuate the policies of the Act. Italso having been found that the Respondent unlawfullyconstructively discharged Carlene Fluty on 13 June 1986in violation of Section 8(a)(3) and(1) of the Act, it isrecommended that the Respondent remedy such unlaw-ful conduct.In accordance with Board policy, it is rec-ommended that the Respondent offer Fluty immediateand full reinstatement to her former position or, if thatposition no longer exists,to a substantially equivalent po-sition,without prejudice to her seniority or any otherrights or privileges previously enjoyed, dismissing, ifnecessary,any employee hired on or since the date ofher discharge to fill the position, and make her whole forany loss of earnings she may have suffered by reason ofthe Respondent's acts herein detailed,by payment to herof a sum of money equal to the amount she would haveearned from the dates of her unlawful discharge to thedate of a valid offer of reinstatement, 38 less net earningsduring such period,to be computed on a quarterly basisin the manner established by the Board inF.W.Wool-worth Co.,90 NLRB 289 (1950), with interest to be com-puted in the manner prescribed inNew Horizons for theRetarded,283 NLRB 1173 (1987)It is further recommended that, concerning the Re-spondent's unlawful unilateral changes in terms and con-ditions of employment found herein, the Respondent re-establish the status quo ante39 except concerning thosechanges which have been beneficial to the employees inthe appropriate unit.It is further recommended that adetermination of whether the changes have been benefi-cial to employees, whether employees have lost benefitsor money by reason of the changes,and whether there isany money due and owing employees and the amountthereof be referred to the compliance stage of this pro-ceeding. SeeOgle Protection Service,183NLRB 682(1970).It is further recommended that the Respondent be or-dered to put in effect a 10-cent-an-hour wage increase18 I have not decided whether the Respondent's offer to Fluty was anunconditional offer of employment This is best left to the compliancestage of this proceedingse As stated inMashkin FreightLines, 272 NLRB 427 at 428 (1984)[I]n cases involving discriminatory conduct,the restoration of thestatus quo ante is a necessary remedy as it is the Board's policy thatthewrongdoer,rather than the innocent victim, should bear thehardships of the unlawful action 560DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfor all employees in the appropriate unit retroactive from1July 1986 until such time when the increase, may bechanged through collective bargaining or in some otherlawful manner and make payment of the increase to theemployees, with interest on the increasesIn order to ensure that the Board can effectively moni-tor and secure compliance with the Order, it is recom-mended that the Order include a visitatorial clause au-thorizing the Board to engage in discovery under theFederal Rules of Civil Procedure.[Recommended Order omitted from publication ]Frank D. Motil, Esq.,for the General Counsel.Frederick R. Post, Esq.,of Toledo, Ohio, for the Re-spondent.JoshuaM. Spielberg, Esq.,of Haddonfield, New Jersey,for the Charging Party.DECISIONSTATEMENT OF THE CASEMARVIN ROTH, Administrative Law Judge. Thesecases,consolidatedwithVenturePackaging, Inc. andAngela S.Enderby, an individual,Case 8-CA-19989,were heard at Sandusky, Ohio, on 5 and 6 November1987.1The charges in Cases 8-CA-20046 and 8-CA-20318 were filed respectively on 21 April and 17 Augustby Glass, Pottery, Plastics and Allied Workers Interna-tionalUnion, AFL-CIO, CLC (the Union). The secondconsolidated amended complaint, which issued on 20 Oc-tober, alleges that Venture Packaging, Inc. (Respondentor the Company) has violated and is violating Section8(a)(1), (3), and (5) of the National Labor Relations ActThe gravamen of the complaint, insofar as pertinent toCases 8-CA-20046 and 8-CA-20318, is that the Compa-ny violated Section 8(a)(1) and (5) by failing to furnishthe Union witha listof thenames andaddresses of unitemployees, unilaterally discontinuing its prior practice ofgrantingunitemployees a cash Christmas bonus, and uni-laterally discontinuing its prior practice of granting anannual hourly wage increase to theunitemployees Inso-far as pertinent to Case 8-CA-19989, the complaint al-legesin sum that the Company engaged in unlawful in-terrogation and discriminatorily dischargedEnderby.The Company by its answer denies commission of the al-leged unfair labor practices. At the hearing, for reasonswhich will be discussed, I granted summary judgment infavor of General Counsel on the allegations pertaining toCases 8-CA-20046 and 8-CA-20318. However, ques-tions arose concerning the appropriate remedy. I heardoral argumentfrom the parties. At the conclusion of thehearing, I ruled that the parties could further discuss thematter of remedy in their posthearing briefs, but thatCases 8-CA-20046 and 8-CA-20318 were severed fromCase 8-CA-19989 for purposes of decision and furtherprocessingbefore the Board. Before submitting briefs,the parties filed a joint motion, dated 4 December, re-questingme toissuean order severing Cases 8-CA-20046 and 8-CA-20038 from Case 8-CA-19989, transfer-IAll dates herein are for 1987 unless otherwise indicatedring Cases 8-CA-20046 and 8-CA-20038 to the Board,and directing that they be consolidated with prior con-solidatedCases 8-CA-19242, 8-CA-19371, and 8-CA-19438, involving the Company and the Union, presentlypending before the Board on exceptions to a decision ofAdministrative Law Judge Lowell Goerlich (JD-128-87).Due to my involvement with a lengthy hearingwhich commenced on 8 December,Iwasnot able torule on the motion before the due date for submission ofbriefsThe Company dealt briefly with the remedy ques-tion in its brief. However, the General Counsel and theUnion confined their briefs to theissuesinCase 8-CA-19989. The briefs and exceptions to the Board in the ear-lierproceeding were made part of the record in thepresent proceeding.The joint motion is denied. I find that it would effectu-ate the purposes of the Act, and facilitate further proc-essing of this matter, if I issued a self-contained decisionand recommended Order in Cases 8-CA-20046 and 8-CA-20319.I alsodo not believe that I have authority todirect consolidation of the cases before me with a pro-ceeding which is pending before the Board. Therefore, Ishallproceed to issue a Decision and recommendedOrder in the now severed Cases 8-CA-20046 and 20318.Of course the parties are free, after issuance of my deci-sion, to request the Board to consolidate those cases withthe prior proceeding.On the record in the proceeding before me, andhaving considered the positions of the parties, I make thefollowingFINDINGS OF FACTI.THE BUSINESS OF RESPONDENTThe Company, an Ohio corporation with an office andplace of business in Monroeville, Ohio, is engaged in themanufacture of plastic food containers. In the course ofitsbusiness, the Company annually ships from its Mon-roeville facility goods valued in excess of $50,000 direct-ly to points outside of Ohio. I find, as the Companyadmits, that it is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.ITHE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaningof Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe material facts are undisputed and were stipulatedby the parties. A representation election was held amongthe Company's employees on 22 and 23 May 1986 in thefollowing unit of employees:All production and maintenance employees includ-ing employees who perform molding, packing,printing, shipping, janitorial, regrind and machinecleaning work, and maintenance and training fore-men, but excluding all general foremen, lead fore-men, managers,salesmen,office clerical employeesand all other supervisors, professional employees,and guards as defined in the Act. VENTURE PACKAGINGOver the Company's objection, the Board on 8 August1986 denied Employer's Request for Review of the Re-gionalDirector's Supplemental Decision and Certifica-tion of Representative in which the Regional Directorhad certified the Union as the bargaining representativeof the employees in the unit described above, which wasfound to have been an appropriate unit under the Act.On 1 July 1986 the Union requested the Company torecognize it as the exclusive collective-bargaining repre-sentative of the unit employees. Since 20 August 1986the Company has refused to so recognize the Union. Inthe prior unfair labor practice proceeding and in thepresent proceeding the Company has justified its refusalto recognize and bargain with the Union on the follow-ing grounds:We have refused to bargain in good faith, and ourrefusal is based upon the background in this matter,which involves a determination by Region 8 of thelabor board, about supervisors, which we believewas wrong, under Section 2(11) of the Act, whichcaused the election to be improperly conducted, be-cause statutory supervisors were declared eligible tovote, and did, in fact, vote in the election.On 23 March 1987, the Union sent a letter to the Com-pany requesting names and addresses and phone numbersof unit employees, for the purposes of InternationalUnion communication, and requesting a reply by 1 April.The Company has never responded to this letter and re-quest from this Union. The Company's refusal to complywith this request is assertedly based on its contentionthat the Union was improperly certified by the Board.In each of the years 1982, 1983, 1984, and 1985, theCompany gave a Christmas bonus to unit employees ac-cording to the following formula To qualify, an employ-ee must have been employed for at least 30 days. Duringthe first year of employment, an employee would get $10for each month of seniority. For example, an employeewho had been employed for 11 months, would get $110Christmas bonus. During the second and third year ofemployment, employees would get a Christmas bonus of$120, and employees who had been employed beyond 3years would receive an additional $60 increase above the$120.InDecember 1986, no Christmas bonus was given.The Company did not negotiate with the Union aboutthe decision not to give the Christmas bonus in Decem-ber 1986. The Company's failure to negotiate with theUnion concerning discontinuance of the Christmas bonusis assertedly based on its contention that the Union wasimproperly certified by the Board, and upon its furthercontention that its actions were made "pursuant to com-pelling economic justification based upon the continuingdepressed financial condition of the Respondent "The Company gave an annual July general wage in-crease to unit employees in past years as follows- July1982, 25 cents per hour; July 1983, 15 cents per hour;July 1984, 20 cents per hour; July 1985, 15 cent perhour. In July 1986, the Company did not give such anannual July raise, and the Company did not negotiatewith the Union about this decision not to give the raise.That failure was the subject of an unfair labor practice561allegation in the prior proceeding. In July 1987, theCompany again did not givean annual'July raise, andthe Company did not negotiate with the Union aboutthat decision not to give a raise. In the prior proceedingand in the present proceeding, the Company based itsunilateral discontinuance of the annual wage increase onitsassertions of improper certification and compellingeconomic justification.In the prior proceeding, Judge Goerlich found thatsince 23 May 1986, the Union has been the exclusive col-lective-bargaining representative of the Company's em-ployees in the appropriate unit, and that the Companysince that date has violated Section 8(a)(5) and (1) of theAct by failing and refusing to recognize and bargainwith the Union as such representative. Judge Goerlichinvoked the well-settled principle that in the absence of,newly discovered and previously unavailable evidence orspecial circumstances a respondent in a proceeding alleg-ing a violation of Section 8(a)(5) is not entitled to reliti-gate issues that were or ,could have been litigated in aprior representation proceeding. He specifically found,with respect to this matter, that all issues raised by theCompany were or could have been litigated in the repre-sentationproceeding, that the Company offered nonewly discovered or previously unavailable evidence,nor did it adduce any special circumstances which wouldrequire a reexamination of the Board's decision in therepresentation proceeding. Therefore, the Company didnot raise any issue that was properly litigable in theunfair labor practice proceeding. Judge Goerlich furtherfound that the Company violated Section 8(a)(1), (3), and(5) by failing to grant a general wage increase in July1986, because (1) the Company's action was discrimina-torilymotivated, and (2) the Company discontinued itsprior practice without affording the Union an opportuni-ty to bargain about the matter. In the present case, Gen-eral Counsel and the Union stated with respect to the al-legations in Cases 8-CA-20046 and 8-CA-20318, thatthey did not intend to present evidence that the Compa-ny's conduct was discriminatorily motivated. Rather theyrested on the contention that the Company violated Sec-tion 8(a)(5) by failing to comply with its bargaining alle-gations, and derivatively violated Section 8(a)(1)In agreementwith and for thereasons statedby JudgeGoerlich, I find that the Company violated Section8(a)(5) and (1) by failing and refusing to recognize andbargain with the Union as exclusive representative of theCompany's employees in the appropriate unit I furtherfind that information requested by the Union, specificallythe names and addresses of unit employees, was and isnecessary for and relevant to the Union's performance ofits function as bargaining representative.United AircraftCorp. V.NLRB,434 F.2d 1198, 1204 (2d Cir. 1970), cert.denied 401 U.S. 993. Therefore, the Company violatedSection 8(a)(5) and (1) by failing and refusing to furnishsuch information. I further find that the Company violat-ed Section 8(a)(5) and (1) by unilaterally discontinuing itsprior practices of granting unit employees a cash Christ-mas bonus and an annual hourly wage increase. TheCompany's assertion of economic justification, even ifbased on proven objective facts, would not excuse the 562DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCompany from its statutory obligation to bargain withthe Union.Mike O'Connor Chevrolet,209 NLRB 701, 704(1974), enf. denied on other grounds 512 F.2d 684 (8thCir 1975); see alsoNLRB v. Allied Products Corp.,548F 2d 644, 652-653 (6th Cir. 1977). Therefore I grantedsummary judgment at the hearing.CONCLUSIONS OF LAW1.The Companyis anemployer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act3.All productionandmaintenanceemployees em-ployed by the Company, including employees who per-form molding, packing, printing, shipping, janitorial, re-grind and machine cleaning work, and maintenance andtraining foremen, but excluding all general foremen, leadforemen,managers,salesmen,office clerical employeesand all other supervisors, professional employees, andguards as defined in the Act, constitute a unit appropri-ate for the purpose of collective bargaining within themeaning of Section 9(b) of the Act.4.Since 23 May 1986 the Union has been, and is, theexclusivecollective-bargainingrepresentativeof theCompany's employees in the unit described above.5.By failing and refusing to furnish the Union with in-formation relevant and necessary to the Union's func-tions as bargaining representative, and by unilaterally dis-continuing its prior practices of granting unit employeesa cash Christmas bonus and an annual hourly wage in-crease, the Company has engaged, and is engaging inunfair labor practiceswithin the meaning of Section8(a)(1) and (5) of the Act.6 The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that the Company has committed viola-tions of Section 8(a)(1) and (5) of the Act, I shall recom-mend that it be required to cease and desist therefromand from like or related conduct, and take certain affirm-ative action designed to effectuate the policies of theAct. I shall recommend that the Company be ordered torecognize and, on request, bargain with the Union as thebargaining representative of the employees in the appro-priate unit, and to post appropriate notices To ensurethat the employees are accorded the services of their se-lected bargaining agent for the period provided by law,the initial period of the certification shall be construed asbeginning the date the Company begins to bargain ingood faith, with the Union.Mar-Jac Poultry Co.,136NLRB 785 (1962). I shall direct that the Companypromptly furnish the Union with a complete and accu-rate list of the names and addresses of all unit employees.I shall further direct that the Company pay unit employ-ees a Christmas bonus for 1986 in accordance with itsprior practice, with interest from 20 December 1986, andshall continue to pay the bonus to its employees, with in-terest, until it bargains in good faith with the Union, orthe Union refuses to bargain in good faith over its cessa-tionProductionPlatedPlastics,247NLRB,, -595, 596(1980), enfd. 663 F.2d 709 (6th Cir. 1981).With regard to the annual wage increase, the partiesdiffer as to the amount of an appropriate remedy. In theprior proceeding, Judge Goerlich recommended that theCompany be ordered to implement a 10-cent-per-hour in-crease for all unit employees, "retroactive from 1 July1986 until such time when the increase 'may be changedthrough collective-bargaining or in some other lawfulmanner . . . ." Judge Goerlich based this remedy on hisfindings that the Company budgeted a sum of moneywhich would have provided for a 10-cent-per hour in-crease in July 1986, and but for the Union, would haveimplemented such an increase. In its exceptions to thedecision, General Counsel argued that the remedy shouldprovide a 15-cent-per-hour increase, i e, the amountgranted in 1985. In the present proceeding, the Unionargued that I should direct a 15-cent-per-hour increasefor 1987. The Company took the position that in theevent I found a violation, a 10-cent-per-hour remedywould be appropriateGeneral Counsel urged that theamount of the 1987 increase should be determined at thecompliance stage of this proceeding. I agree with theCompany. Judge Goerlich found that the status quo, i.e.,the situation prior to the Union's organizational cam-paign,was one in which the Company had administra-tively determined to grant a 10-cent-per-hour increase. Indeference to Judge Goerlich's findings, an appropriateremedy should provide for restoration and maintenanceof that status quo.Allied Products Corp.,218 NLRB 1246(1975), enfd. on other grounds 548 F 2d 644 (6th Cir.1977)Therefore I am recommending that the Companybe ordered to put into effect a 10-cent-per-hour increasefor all unit employees retroactive to 1 July 1986, andshall continue to grant such annual increases, effectiveeach July 1, all with interest on the increases, until theCompany bargains in good faith with the Union, or theUnion refuses to bargain in good faith over cessation ofsuch increasesInterest on the Christmas bonuses and wage increasesshall be computed in the manner set forth inOgle Protec-tion Service,183 NLRB 682 (1970), andNew Horizons fortheRetarded,283NLRB 1173 (1987).2 I am rejectingGeneral Counsel's request for a visitatorial clause. SinceOctober 1985 General Counsel has uniformly requested avisitatorialclause in all litigated unfair labor practicecases InHilton Inn North,279 NLRB 45 fn. 3 (1986),the Board approved such clause. For remedial purposes,Hiltonwas arguably comparable to the present case. Sofar as I can determine, this was the only case in whichthe Board expressly approved a visitatorial clause. Insubsequent cases, including cases comparable toHilton,the Board has refused to approve or grant a visitatorialclause.[Recommended Order omitted from publication.]2UnderNew Horizons,interest is computed at the "short-term Federalrate" for the underpayment of taxes set out in the 1986 amendment to 26U S C § 6621 Interest accured before,1 January 1987 (the effective dateof the amendment) shall be computed as inFlorida Steel Corp,231NLRB 651 (1977)